Exhibit 10.16

 

EXECUTIVE AGREEMENT

(Severance/Non-Competition)

 

This Executive Agreement (the “Agreement”) is made as of July 1, 2004, by and
between Horizon Health Corporation, a Delaware corporation (hereinafter referred
to as “Horizon”), and David K. Meyercord (hereinafter referred to as
“Executive”).

 

WHEREAS, the Executive has accepted employment as a Senior Vice President and
General Counsel of Horizon; and

 

WHEREAS, the Executive and Horizon have agreed to enter into a severance
agreement, in part, for and in consideration of the agreement of the Executive
to a non-competition agreement on the terms and conditions hereinafter set
forth;

 

In consideration of the premises and the mutual terms and conditions hereinafter
set forth, Horizon and the Executive hereby agree as follows:

 

1. Severance Agreements. In the event of the termination of employment of the
Executive by Horizon without Cause (as defined in Section 2 hereof) or the
termination of employment of the Executive by the Executive with Good Reason (as
defined in Section 3 hereof,

 

a. Executive shall be entitled to severance pay in an amount equal to the
Executive’s annual base salary then in effect on the date of termination of
employment plus fifty percent (50%) of the maximum annual cash bonus that the
Executive was eligible to receive with respect to the fiscal year in which such
termination occurs. Such severance amount shall be payable in twelve (12) equal
monthly installments payable on the first regular payroll payment date of
Horizon in the calendar month after the month in which such termination of
employment occurs.

 

b. In the event such termination occurs after a Change of Control, all stock
options or other equity deferred awards granted by the Company to the Executive,
all contributions made by the Company for the account of the Executive to any
pension, thrift or any other benefit plan, and all other benefits or bonuses
(including cash bonuses) which contain vesting or exercisability provisions
conditioned upon or subject to the continued employment of the Executive, shall
become fully vested; provided, however, that, if any such amount, benefit, or
payment cannot become fully vested pursuant to such plan or arrangement on
account of limitations imposed by law, the Executive shall be entitled, to the
extent permitted by law, to receive from the Company an amount in cash payable
within 30 days of the date of termination equal to the total amount of benefits
or payments which the Executive will have to forfeit pursuant to such plan or
arrangement on account of such termination of employment.

 

c. The Company shall continue the participation of the Executive on the same
basis as extended to senior executive officers of the Company from time to time
in all life, accident, disability, medical, dental and all other health plans
maintained by the Company for its

 

1



--------------------------------------------------------------------------------

senior executives for a period of one year commencing with the calendar month
after the month in which such termination occurs. No severance pay shall be
payable to the Executive in the event of (a) the voluntary termination of
employment by the Executive without Good Reason, (b) the termination of
employment of the Executive by Horizon with Cause or (c) the termination of
employment of the Executive due to death, disability or retirement.

 

2. Definition of Cause. For purposes of this Agreement, the term “Cause” shall
mean: (i) conviction of a crime punishable by imprisonment under state or
federal law; (ii) commission of any act of dishonesty against Horizon; (iii)
willful and material failure to perform the employment duties by the Executive
and the continuation of such failure for at least ten days after Horizon
provides written notice to the Executive specifying in reasonable detail the
nature of such failure, (iv) failure by the Executive to devote substantially
all his working, time and ability exclusively to the attention of Horizon; or
(v) the failure of the Executive to exercise diligence to protect the trade
secrets and confidential and proprietary information of Horizon.

 

3. Definition of Good Reason. For the purposes of this Agreement, the term “Good
Reason” shall mean:

 

i. If the Company breaches any material provision of this Agreement or fails to
perform any of its obligations hereunder, including, without limitation, the
failure to timely pay any amounts due hereunder, and such breach or failure
continues for at least ten days after the Executive provides written notice to
the Company specifying in reasonable detail the nature of such breach or
failure; or

 

ii. After the occurrence of a Change of Control, the Executive is required to
work at an office location outside the Dallas/Ft. Worth metropolitan area; or

 

iii. After the occurrence of a Change of Control, the Company materially reduces
the compensation of the Executive or assigns to the Executive any duties
inconsistent in any respect with the Executive’s position (including status,
office, title and reporting requirements), authority or responsibilities or take
any other action which results in a material diminution in such position,
authorities, duties or responsibilities of the Executive.

 

4. Definition of Change of Control. For purposes of this Agreement, “Change of
Control” shall mean:

 

a. The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (an “Acquiring Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company.

 

2



--------------------------------------------------------------------------------

b. Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of an Acquiring Person other than the Board; or

 

c. Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

5. Non-Competition and Confidentiality.

 

a. Executive recognizes and understands that in performing the responsibilities
of his employment, he will occupy a position of fiduciary trust and confidence,
pursuant to which he will develop and acquire experience and knowledge with
respect to the business of Horizon and its confidential proprietary information.
It is the express intent and agreement of Executive and Horizon that such
knowledge and experience shall be used exclusively in the furtherance of the
interests of Horizon and not in any manner which would be detrimental to
Horizon’s interests. Executive further understands and agrees that Horizon
conducts its business within a specialized market segment throughout the United
States and that it would be detrimental to the interests of Horizon if Executive
used the knowledge and experience which he acquires pursuant to his employment
and position with Horizon for the purpose of directly or indirectly competing
with Horizon, or for the purpose of aiding other persons or entities in so
competing with Horizon, anywhere in the United States.

 

Executive therefore agrees that so long as he is employed by Horizon and for a
period of one (1) year from the date of termination of employment for any reason
whatsoever, with or without Cause, (unless Executive first secures the written
consent of Horizon)

 

i. Executive shall not, directly or indirectly, as an employee, employer,
consultant, agent, principal, partner, shareholder, corporate officer, director
or through any kind of ownership or investment (other than ownership of
securities of publicly held corporations of which Executive owns less than four
percent (4%) of any class of outstanding securities), engage in any business or
render any services to any business that is in competition with the business
conducted by Horizon on the date of termination of employment; and

 

ii. Executive shall not encourage, solicit or induce, directly or indirectly,
any manager, supervisor, officer, director or employee of Horizon to terminate
his or her employment with Horizon or hire any such individual.

 

3



--------------------------------------------------------------------------------

The foregoing non-competition provisions are not to be construed to prohibit
Executive from being employed in the health care industry, but rather to permit
him to be so employed so long as such employment does not involve Executive’s
direct or indirect participation in a business which is the same or similar to
Horizon’s business.

 

b. Executive acknowledges that, in rendering his services, he shall have access
to and contact with the trade secrets and confidential and proprietary business
information of Horizon. Both during the term of this Agreement and thereafter,
Executive covenants and agrees as follows:

 

i. That he shall use his best efforts and exercise utmost diligence to protect
and safeguard the trade secrets and confidential and proprietary information of
the Company;

 

ii. That he shall not disclose any of such trade secrets and confidential and
proprietary information, except as may be required in the course of performing
his services under this Agreement; and

 

iii. That he shall not use, directly or indirectly, for his own benefit or for
the benefit of another, any of such trade secrets and confidential and
proprietary information.

 

All files, records, documents, memoranda, notes or other documents relating to
the business of the Company, whether prepared by the Executive or otherwise
coming into his possession, shall be the exclusive property of Horizon and shall
be delivered to Horizon and not retained by the Executive upon termination of
employment for any reason whatsoever.

 

It is expressly understood, however, that the foregoing shall not apply to any
information that was generally available to the public in a non-confidential
basis prior to the date of this Agreement or was or becomes generally available
to the public on a non-confidential basis from a third-party who is not bound to
keep such information confidential.

 

c. Executive acknowledges that the restrictions contained in Section 3 are
reasonable and necessary to protect the legitimate interests of Horizon in view
of the nature of the business in which Horizon is engaged. Executive understands
that the remedies at law for his violations of any of the covenants or
provisions of Section 3 will be inadequate, that such violation will cause
irreparable injury within a short period of time, and that Horizon shall be
entitled to preliminary injunctive relief against such violation and specific
performance of such covenants. Such injunctive relief and specific performance
shall be in addition to, and in no way in limitation of, any and all other
remedies Horizon shall have in law and equity for the enforcement of those
covenants and provisions.

 

6. General Provisions.

 

a. Any notice to be given hereunder by either party to the other may be effected
in writing by personal delivery or by mail, registered or certified, postage
prepaid with return receipt requested. Mailed notices shall be addressed to the
parties at the addresses set forth below, but each party may change his or its
address by written notice in accordance with

 

4



--------------------------------------------------------------------------------

this Section 4(a). Notice delivered personally shall be deemed communicated as
of the date of actual receipt; mailed notices shall be deemed communicated as of
three days after the date of mailing.

 

If to Executive:

 

David K. Meyercord

       

5831 Meletio Lane

       

Dallas, Texas 75230

 

   

If to Horizon:

 

1500 Waters Ridge Drive

       

Lewisville, Texas 75057-6011

       

Attention:         President

   

 

b. If any provision in this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, such provision shall be fully
severable and the remaining provisions shall, nevertheless, continue in full
force and without being impaired or invalidated in any way. Furthermore, in lieu
of such invalid, void or unenforceable provision there shall be added
automatically as a part of this Agreement, a provision as similar in terms to
such invalid, void or unenforceable provision as may be possible and still be
legal, valid and enforceable.

 

c. This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas.

 

d. This Agreement constitutes the sole and complete agreement of the parties,
and supersedes all other agreements and understandings, whether oral or written,
between the parties hereto with respect to the subject matter hereof. Each party
to this Agreement acknowledges that no representations, inducements or
agreements, oral or otherwise, not contained in this Agreement, and no other
agreement, statement or promise not contained in this Agreement, shall be valid
or binding. Any modification of this Agreement will be effective only if it is
in writing signed by the parties hereto.

 

e. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but which together shall constitute one and the
same agreement.

 

(Remainder of Page Intentionally Left Blank)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Executive Agreement as of the
date first written above.

 

HORIZON HEALTH CORPORATION

By:

 

/s/ Ken Newman

--------------------------------------------------------------------------------

   

Ken Newman, President

EXECUTIVE

/s/ David K. Meyercord

--------------------------------------------------------------------------------

David K. Meyercord

 

6